Name: 2007/790/EC: Decision of the European Central Bank of 23 November 2007 on the approval of the volume of coin issuance in 2008 (ECB/2007/16)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2007-12-05

 5.12.2007 EN Official Journal of the European Union L 317/81 DECISION OF THE EUROPEAN CENTRAL BANK of 23 November 2007 on the approval of the volume of coin issuance in 2008 (ECB/2007/16) (2007/790/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof, Having regard to Article 1 of Council Decision 2007/503/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Cyprus of the single currency on 1 January 2008 (1), Having regard to Article 1 of Council Decision 2007/504/EC of 10 July 2007 in accordance with Article 122(2) of the Treaty on the adoption by Malta of the single currency on 1 January 2008 (2), Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (hereinafter the participating Member States). (2) The derogation in favour of Cyprus and Malta referred to in Article 4 of the 2003 Act of Accession has been abrogated with effect from 1 January 2008. (3) The 13 current participating Member States, Cyprus and Malta have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2008, supplemented by explanatory notes on the forecasting methodology, HAS DECIDED AS FOLLOWS: Article 1 Approval of the volume of euro coins to be issued in 2008 The ECB hereby approves the volume of euro coins to be issued by the participating Member States in 2008 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2008 Belgium 130,0 Germany 655,0 Ireland 114,0 Greece 97,3 Spain 550,0 France 500,0 Italy 375,2 Cyprus 147,4 Luxembourg 49,0 Malta 56,7 Netherlands 57,5 Austria 185,0 Portugal 50,0 Slovenia 39,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 23 November 2007. The President of the ECB Jean-Claude TRICHET (1) OJ L 186, 18.7.2007, p. 29. (2) OJ L 186, 18.7.2007, p. 32.